           Case 1:20-mc-00190-JMF Document 14 Filed 04/23/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
REVOLAZE LLC,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :        20-MC-190 (JMF)
                                                                       :
J.C. PENNEY CORPORATION, INC. and J.C. PENNEY :                             ORDER OF DISMISSAL
PURCHASING CORPORATION,                                                :
                                                                       :
                                    Defendants,                        :
                                                                       :
KALTEX AMERICA,                                                        :
                                                                       :
                                    Relief Defendant                   :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         The Court having been advised at ECF No. 13 that all claims asserted herein have been
settled in principle, it is ORDERED that the above-entitled action be and is hereby DISMISSED
and discontinued without costs, and without prejudice to the right to reopen the action within
thirty days of the date of this Order in the event that further Court intervention is needed. The
Court retains jurisdiction during that period.

       To be clear, any application to reopen must be filed by the aforementioned deadline;
any application to reopen filed thereafter may be denied solely on that basis. Further, requests
to extend the deadline to reopen are unlikely to be granted.

        Any pending motions are moot. All conferences are canceled. The Clerk of Court is
directed to close this case.

        SO ORDERED.

Dated: April 23, 2020
       New York, New York                                     _______________________________
                                                               _____________________ ___________
                                                                     JESSE M. FURMAN
                                                                                FUR
                                                                                 U MAN
                                                                   United States District Judge
